Citation Nr: 0304918	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-13 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
scar, currently rated at 10 percent.

2.  Entitlement to an increased evaluation for dysesthesia, 
right arm, and ring and little fingers of right hand, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
and from July 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In March 2002, the Board undertook 
additional development of this matter.  That development is 
now complete and the Board will proceed with appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service medical records show that the veteran is right 
handed.

3.  The veteran's right shoulder scar is productive of 
tenderness.  

4.  The veteran's dysesthesia, right arm, and ring and little 
fingers of right hand, is manifested by no more than 
incomplete mild paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder scar have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.118, Diagnostic Code 
7804 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for dysesthesia, right arm, and ring and little fingers of 
right hand have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.124a, Diagnostic Code 8516 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims 
for increased ratings by means of the May 1994 rating 
decision, the June 1995 rating decision, the March 1996 
Statement of the Case, and the October 1997, November 1999, 
and July 2001 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, a June 2002 letter from the RO 
specifically informed the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered private medical records and numerous VA 
treatment records.  The RO also afforded the veteran several 
VA examinations.  In March 2002, the Board undertook 
additional development of this case.  The veteran did not 
present testimony at a personal hearing in support of his 
claim.  Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

VA treatment records from September 1992 through April 1993 
show that the veteran was followed for pain of the right arm 
and shoulder.  In March 1993, the veteran had difficulty 
raising his right arm at shoulder above 90 degrees and 
rotating his palm up and down.  He could not extend the right 
arm behind his back and touch the tip of the contralateral 
scapula.  Finger coordination, grip strength, and joint 
action at the elbow, wrist, and fingers were good.  He was 
assessed with multiple lymphomas, tendinitis of the right 
shoulder.  In April 1993, a one-centimeter subcutaneous 
nodule of the right supraclavicular area with previous 
surgical scars was identified.  It was noted that the lesion 
was persistent despite three surgeries.  The veteran was 
assessed with probable supraclavicular node versus epidermoid 
cyst. 

At a March 1994 VA examination, the veteran reported pain of 
the right clavicle, as well as the mid biceps and the ulnar 
aspect of the forearm.  His right hand became numb when 
driving, lifting, and awakening at night.  Upon examination, 
the right shoulder was asymmetrical and appeared to droop, 
but no obvious musculature atrophy was present.  The veteran 
accomplished 150 degrees of forward flexion, 140 degrees of 
abduction, and 60 degrees of external rotation.  Tenderness 
was present over the areas of the two scars from the previous 
shoulder surgeries.  The cyst was palpable over the clavicle 
at the base of the neck and a trigger point was present at 
that location.  However, the veteran was nontender in the 
surrounding musculature and shoulder.  The acromioclavicular 
compression and impingement sign tests were negative.  

Examination of motor function found shoulder shrug of 5/5, 
deltoids of 5/5, biceps of 4+/5, and triceps of 4+/5.  The 
veteran had some give away in the biceps secondary to pain.  
Motor strength of the right wrist was normal.  Two-point 
discrimination was greater than 10-12 millimeters in both the 
small finger and ring finger.  There was a positive Tinel's 
sign at the ulnar nerve, at the wrist, at the forearm, and 
into the mid bicep.  This caused tingling up and down the 
ulnar nerve.  The x-ray report of the right shoulder was 
negative.  The veteran was assessed with right anterior chest 
wall pain status post surgery, and symptoms and history 
consistent with ulnar nerve irritation.  The examiner 
recommended further neurological work-up.

VA clinical records show continued treatment from March 
through December 1994 for numbness and pain of the right 
shoulder and arm.  In March 1994, the veteran complained of 
numbness of the right arm in the ulnar distribution, and 
constant pain with the arm at chest level.  He exhibited full 
strength and forward flexion and abduction to 180 degrees.  
In June 1994, physical examination found visible asymmetry of 
the shoulders and diffuse tenderness around the 
acromioclavicular joint.  No atrophy or bony abnormality was 
present.  The veteran exhibited a full range of motion, but 
it appeared painful.  

In August 1994, the veteran was seen in the chronic pain 
clinic.  He was assessed with right shoulder pain with a 
myofascial component.  The veteran agreed to use a TENS unit 
that was initially effective, but that he later discontinued.  
The following month, the veteran reported continued shoulder 
spasms and decreased range of motion.  In December 1994, it 
was observed that the veteran had decreased sensation of the 
lateral aspect of the arm and lateral two fingers.  He also 
had decreased muscle strength secondary to pain and a very 
tender right shoulder area.  

At a December 1994 VA peripheral nerves examination, the 
veteran complained of weakness of the right hand, and 
dysesthesias and numbness into the distribution of the 
lateral two fingers of the right hand.  Motor examination 
found some minimal weakness on the right compared to the 
left.  Finger extensors on the right had some give away 
weakness compared to the left, but appeared symmetrically 
strong.  Deltoids, infraspinatus, biceps, brachioradialis, 
and wrist flexors and extensors were symmetric.  Grip was 
mildly diminished on the right, but there was a questionable 
volitional component.  

Sensory examination found pinprick diminished in a totally 
nondermatonal distribution of the right arm.  Diminished 
triceps reflexes were present on the right.  The veteran was 
assessed with rule out brachial plexus injury secondary to 
past surgical intervention.  The examiner commented that the 
degree of abnormality was questionable due to lack of 
objective weakness, atrophy, or sensory change.  However, 
there was a significant component of give away weakness.

The veteran continued to be followed at the VA from January 
through October 1995.  In June 1995, the veteran had 
decreased intermittent grip of the right hand and marked 
tenderness of the right shoulder.  In August 1995, the 
veteran requested increased medication due to pain.  He 
exhibited decreased range of motion of the shoulder and 
decreased hand strength secondary to pain.  In October 1995, 
the veteran was assessed with chronic right shoulder pain 
with decreased sensation of the ulnar nerve distribution.  No 
atrophy, swelling, limitation of motion, loss of strength, or 
loss of reflexes was observed.

In a December 1995 letter, Dennis O. Bradburn, M.D., wrote 
that the veteran had no focal neurologic abnormality.  The 
veteran complained of decreased sensation of the right hand 
on the right side, but it followed no particular nerve 
distribution.  The veteran had a reduced range of motion 
secondary to pain.  Dr. Bradburn did not believe that a 
neurologic deficit was causing the veteran's pain, but 
rather, that it was traumatic pain.

A neurological consultation was performed by W. G. 
Strickland, M.D., in February 1996.  The veteran reported 
that, following the third surgery to remove the cyst of the 
right supraclavicular fossa, he began to experience pain and 
paresthesias of the right upper extremity, extending into 
digits 3 and 4.  He described his entire right upper 
extremity as feeling weak.  Upon examination, the veteran 
held his right shoulder somewhat lower than the left.  The 
right supraclavicular fossa was tender but a cyst or mass was 
not palpated in this area.  Some temporal wasting was 
present.  

On neurological examination, the veteran had give away 
weakness of the entire right upper extremity from the 
shoulder to the hand.  He also reported decreased pinprick of 
the entire right upper extremity.  The remainder of the 
examination was negative.  Dr. Strickland opined that he saw 
no objective evidence of neurological disease.  The give away 
weakness was not a reliable indicator of true weakness and 
the decreased pinprick was subjective.  He suggested further 
testing to determine if the veteran had sustained brachial 
plexus injury.  

VA treatment records from March 1996 through January 1997 
show that the veteran was followed for chronic right shoulder 
pain.  Objective findings included tender right shoulder, 
with no erythema, swelling, deformity, or atrophy.  The 
veteran reported decreased sensation of the arm and hand.  He 
had full range of motion of the shoulder but complained of 
pain with movement.

At a February 1997 VA general medical examination, the 
veteran complained of right shoulder pain, as well as 
numbness of the 4th and 5th digits of the right hand.  
Physical examination found a 1 centimeter scar in the right 
supraclavicular area.  A 11/2 centimeter, freely moveable, 
probable sebaceous cyst was located just beyond the mid 
clavicle.  The veteran had full range of motion of all 
joints, with decreased strength of 10% on the right.  The 
right arm and hand were normal to pinprick.  The veteran was 
assessed with right arm numbness that seemed out of 
proportion to objective findings.

At a May 1997 VA peripheral nerves examination, the veteran 
continued to complain of pain, numbness, and weakness.  
Diffuse tenderness was present over the right side of the 
cervical spine, superior aspect of right shoulder joint, and 
right clavicular area.  The mass was 1 centimeter in diameter 
and sensitive to touch.  There was pain with all motion of 
the cervical spine except for left lateral rotation.  Range 
of motion of the right shoulder was normal but the veteran 
reported pain with flexion and abduction.  The examiner 
observed no muscle atrophy.  There was evidence of weakness 
of right grasp and finger abductor, as well as questionable 
decreased pinprick sensation over the right upper extremity 
diffusely.  The veteran was assessed with pain and numbness 
of the right upper extremity, etiology undetermined, and 
status post cyst removal from the right clavicular area.  At 
a VA general medical examination that same month, the 
examiner found slight tenderness of a scar above the right 
clavicle.

An electromyograph (EMG) and nerve conduction studies were 
performed in June 1997.  The EMG of the right paracervical 
muscles, right upper extremity muscles, right ulnar nerve, 
and bilateral radial nerves were normal.  The impression was 
right carpal tunnel syndrome involving sensory and motor 
fibers, and no electrodiagnotic evidence of other peripheral 
nerve lesions in the right upper extremity or right cervical 
radiculopathy.  The veteran was diagnosed with status post 
cyst removal from the right clavicular area with residual 
chronic pain syndrome, and hypersensitivity of the right 
clavicular area to touch.  The numbness of the right upper 
extremity was found to be due to the carpal tunnel syndrome, 
which was not related to the surgical removal of the cyst 
from the right clavicular area.

A July 1997 report from Warren F. McPherson, M.D., stated 
that the veteran had right median neuropathy and that he had 
discussed the risks of a surgical carpal tunnel release with 
the veteran.  Nerve conduction studies and EMG that were 
performed at Murfreesboro Medical Clinic in July 1997 were 
consistent with bilateral carpal tunnel syndrome.  The 
radiology reports of the right wrist and hand were negative 
other than a questionable fusion of the distal 
interphalangeal joint of the 5th finger.  Records from 
Woodbury Medical Center dated June and July 1997 show that 
the veteran was followed for bilateral carpal tunnel 
syndrome.

VA treatment records from September 1997 through April 1998 
show that the veteran was followed status post carpal tunnel 
release.  In March 1998, an electrodiagnostic study found 
that the sensory distal latency of the bilateral radial 
nerves and the motor distal latency of the right ulnar nerve 
were normal.  The right wrist median nerve lesion due to the 
carpal tunnel syndrome had improved. 

In a November 2000 report, Neil A. Friedman, M.D., wrote that 
the veteran reported pain of both wrists and "locking" of 
the fingers both hands since his carpal tunnel syndrome 
surgery.  He also complained of bilateral forearm and elbow 
pain, and numbness and tingling of only the left fingers.  
Objectively, the upper extremities revealed no deformity, 
asymmetry, or atrophy.  Deep tendon reflexes were intact and 
symmetric.  Shoulder range of motion was full.  The major 
muscle groups of the upper extremities exhibited no focal or 
diffuse weakness.  The veteran complained of pain over the 
ulnar nerve, the medial epicondyle bilaterally, and the 
dorsums of the wrists.  The veteran was assessed with medial 
epicondylitis.  

May 2000 VA clinical records include x-rays of the right 
clavicle and elbow that were normal.  In October 2001, the 
veteran presented with chronic right shoulder pain and was 
referred to neurology.  The neurology consultation was 
performed in December 2001.  Muscle strength evaluation 
demonstrated give away weakness due to neck pain.  There was 
diffuse decrease in pinprick and light touch and temperature 
sensation in the right arm.  The remainder of the examination 
was essentially normal and the impression was chronic right 
shoulder pain.  The examiner found that the clinical 
presentation was suggestive of sensory neuropathy and give 
away weakness.  In March 2002, the neurological findings were 
unchanged.  In June 2002, the veteran was followed in the 
pain clinic for bilateral carpal tunnel syndrome.

At an August 2002 VA orthopedic examination, the veteran 
reported a burning sensation of both arms, numbness of all 
fingers of both hands, and pain and difficult movement of the 
right shoulder.  Right shoulder examination found normal 
contour, with no atrophy, deformity, or swelling.  A faint 
scar was present with no tissue loss.  The veteran complained 
of hypersensitivity of the scar to touch.  Range of motion of 
the right shoulder was recorded as 170 degrees of abduction 
with discomfort near the scar, 170 degrees of forward 
flexion, 75 degrees of external rotation with pain near the 
scar, and 90 degrees of internal rotation.  Forearm, wrist, 
and hand examinations were normal.  An EMG report was 
negative.  

The veteran was diagnosed with subjective complaint of pain 
and dysesthesia of the right upper arm.  The examiner 
observed that the residual scar was only skin deep, with no 
evidence of persistent swelling or cyst.  In addition, there 
was adequate range of motion of the shoulder and normal EMG 
findings.  The subjective symptoms also did not correlate 
with carpal tunnel syndrome.

At the August 2002 VA neurological examination, the veteran 
reported frequent numbness and pain of the right arm.  He 
also had numbness of the right hand due to carpal tunnel 
syndrome.  He could perform all activities of daily living.  
Objectively, all muscle groups exhibited normal strength 
except the bilateral thumbs.  Sensory examination found 
decreased sensation in the C8 to T1 segmental dermatones on 
the right and in the ulnar distribution to the elbow on the 
left.  On abduction and elevation of the right arm at the 
shoulder, the pulse disappeared at 60-70 degrees.  The 
veteran was diagnosed with right thoracic outlet syndrome, 
service related, and bilateral carpal tunnel syndrome and 
left elbow ulnar nerve compression, nonservice related.  
However, the addendum noted that the EMG showed no evidence 
of carpal tunnel syndrome or ulnar nerve entrapment.

At a November 2002 VA pain clinic evaluation, limited range 
of motion of the right shoulder was observed, with abduction 
limited to 90 degrees with pain and internal rotation to 70 
degrees.  The shoulders were symmetrical.  Muscle tightness 
was present over the right levator scapulae and right 
sternocleidomastoid region.  Slight decreased strength of the 
right hand grasp was present.  Deep tendon reflexes were 
intact and equal.  There was a slightly decreased sensation 
in the right fingertips.  The veteran was assessed with right 
shoulder pain with myofascial spasms, cervicalgia with 
radiculopathy, right shoulder cyst, and bilateral carpal 
tunnel syndrome.  The x-ray report found minimal degenerative 
changes of the acromioclavicular joint.  

A.	Right Shoulder Scar

The record shows that the RO granted service connection for 
right shoulder scar, residuals of excision of sebaceous cyst, 
in a July 1991 rating decision, and assigned a 10 percent 
evaluation effective from February 1991.  Subsequent rating 
decisions have confirmed and continued this evaluation. 

The veteran's right shoulder scar has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.118, 
7804 (2002).  This Diagnostic Code provides for a maximum 10 
percent evaluation for a tender and painful scar.  The 
medical evidence associated with the claims file describes 
the veteran's scar as tender upon examination.  However, as a 
10 percent evaluation is the highest available under 
Diagnostic Code 7804, the Board must consider whether the 
application of alternative diagnostic codes would afford the 
veteran a higher rating. 

Diagnostic Code 7800 provides a 30 percent evaluation for 
severely disfiguring scars and Diagnostic Code 7806 provides 
a 30 percent evaluation for exudation or itching constant, 
extensive lesions, or marked disfigurement.  In this case, 
the veteran's scar has not been found to be disfiguring or to 
exhibit any symptomatology other than tenderness.  The August 
2002 VA examination described the scar as faint, with no 
depression or swelling.  Likewise, the scar is not productive 
of lesions, exudation, or itching.  Accordingly, Diagnostic 
Codes 7800 and 7806 are not for application. 

Finally, the veteran's scar may be rated on limitation of 
motion of the part affected.  See Diagnostic Code 7805.  In 
this regard, the veteran's shoulder has exhibited full to 
only slightly limited motion, with movement impaired by pain.  
See Diagnostic Codes 5201, 5203.  Moreover, the limitation of 
motion has never been attributed to the veteran's scar.  
Accordingly, the application of Diagnostic Code 7805 would 
not afford the veteran a higher evaluation.  Therefore, the 
Board can identify no basis for the assignment of an 
evaluation in excess of 10 percent and the appeal is denied. 

B.	Dysesthesia

The record shows that the RO granted service connection for 
dysesthesia, right arm and ring and little finger of the 
right hand, in a March 1992 rating decision.  The RO found 
this disability to be secondary to the service-connected 
right shoulder scar, and assigned a 10 percent evaluation 
effective from May 1991.  Subsequent rating decisions have 
confirmed and continued this evaluation.  

The veteran's dysesthesia has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2002).  Under this Diagnostic Code, a 
minimum 10 percent evaluation is warranted in cases of mild 
incomplete paralysis of the ulnar nerve, regardless of 
whether the major or minor extremity is impaired.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, moderate 
degree.  38 C.F.R. § 4.124a (2002).  For a 30 percent 
evaluation, there must be moderate incomplete paralysis of 
the major upper extremity.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher evaluation.  In so finding, 
the Board observes that the veteran's predominant 
symptomatology related to the right upper extremity is 
painful motion.  The various examinations and treatment 
records have consistently found no significant weakness, 
atrophy, deformity, or neurological abnormality of the right 
arm.  The veteran has reported decreased sensation and give 
away weakness, but these complaints have largely not been 
substantiated by examination and diagnostic testing.  The 
Board emphasizes that numbness and various other symptoms 
have been attributed to bilateral carpal tunnel syndrome.  As 
the carpal tunnel syndrome is not service connected, the 
Board may not consider it in the evaluation of the veteran's 
dysesthesia.  Accordingly, the Board finds that the medical 
evidence does not support a finding of moderate incomplete 
paralysis and the appeal is denied.


ORDER

An evaluation in excess of 10 percent for right shoulder scar 
is denied.

An evaluation in excess of 10 percent for dysesthesia, right 
arm, and ring and little fingers of right hand, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

